UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-2328


ERIC ALAN SANDERS,

                    Plaintiff - Appellant,

             v.

LOWE’S HOME CENTERS, LLC,

                    Defendant - Appellee,

             and

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, of Charlotte, NC;
JOHN HAYWARD; MIKE CALZAREETA; DOUG FORD; RAYVON IRBY,

                    Defendants.


Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. J. Michelle Childs, District Judge. (0:15-cv-02313-JMC)


Submitted: April 4, 2019                                        Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Alan Sanders, Appellant Pro Se. Celeste T. Jones, William Grayson Lambert,
Richard James Morgan, BURR & FORMAN, LLP, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Eric Alan Sanders appeals the district court’s order denying his postjudgment

motion to amend his complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm substantially for the reasons stated by the district court.

Sanders v. Lowe’s Home Ctrs., LLC, No. 0:15-cv-02313-JMC (D.S.C. Oct. 26, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           3